United States Court of Appeals
                      For the First Circuit


No. 11-2157

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          JUSTIN GREEN,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O’Toole, U.S. District Judge]



                              Before

                    Howard, Stahl, and Lipez,
                         Circuit Judges.



     Fred Haddad for appellant.
     Linda M. Ricci, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief for appellee.



                         October 31, 2012
            STAHL,    Circuit      Judge.      A   jury    convicted        defendant-

appellant    Justin      Green      of   participating          in     an   oxycodone

distribution conspiracy, and he received a sentence of 210 months.

On appeal, he raises several challenges to his conviction and

sentence, the most important of which is that the district court

erred in refusing to suppress evidence that Drug Enforcement

Administration       (DEA)    agents     obtained      from     Green’s      cellular

telephone, without a warrant, two weeks after they seized the

phone. We find that any error was harmless and therefore leave for

another day the question of whether the agents’ activity was lawful

under the Fourth Amendment. Because Green’s other claims also lack

merit, we affirm.

                             I. Facts & Background

            Given that this appeal follows a conviction, we recount

the facts in the light most favorable to the verdict.                          United

States v. Poulin, 631 F.3d 17, 18 (1st Cir. 2011).

            In the fall of 2008, the DEA began investigating a

suspected oxycodone trafficking operation in and around Fall River,

Massachusetts.       With the help of a cooperating witness, the DEA

identified Gilberto Aguiar as one of the participants and received

court    authorization       to   intercept    calls      and   text    messages   on

Aguiar’s cell phone, as well as on the phones of Aguiar’s suspected

supplier, Dimas Almeida, and Almeida’s suspected supplier, Aaron

Tripp.    The DEA agents intercepted calls between Tripp and a man


                                         -2-
named Mark Carrolton, which revealed that Tripp was planning to

travel to Florida to buy several hundred thousand dollars’ worth of

pills.    Carrolton arranged for an individual named “J” or “Justin”

(later identified as the defendant, Justin Green) to supply Tripp

with 30,000 30-milligram oxycodone pills and 2,500 80-milligram

pills.    Carrolton also arranged for a second supplier named “Twin”

to provide Tripp with 500 80-milligram oxycodone pills.

            Tripp’s trip to Florida was delayed for a week or so, and

on May 1, 2009, Carrolton received a text message from Green

stating the following: “I cant [sic] hold these for any longer.   My

people are backed up and jumping down my throat.   Im [sic] going to

have [sic] get rid of them to someone else if he isnt [sic] @erious

[sic].”    Carrolton forwarded that message to Tripp, warning Tripp

that he could not “buy much more time” and telling him to read the

forwarded message from “J.”    During a conversation with Tripp that

same day, Carrolton confirmed that Tripp was bringing enough cash

(at least $300,000 or $350,000) to Florida for the transaction and,

at the end of the conversation, told Tripp that he was “going to

call Justin right now.”      Carrolton then immediately placed six

calls to Green’s cell phone number.

            On May 5, 2009, on his way down to Florida, Tripp was

pulled over by local law enforcement officers in South Carolina,

who seized $396,000 in cash from Tripp as part of a search of his

vehicle.    Later that day, the DEA agents intercepted a call from


                                 -3-
Tripp to Carrolton, in which Tripp reported what had happened and

told Carrolton to “ditch” his phone.              Carrolton responded that he

would “call ‘J’” and talk to Tripp later.                   Carrolton then made

three attempts to reach Green’s cell phone number.                  Carrolton also

sent a text message to the same number that night.

           On    May   6,    2009,    the   DEA   agents persuaded        Tripp to

cooperate with them.           At the agents’ direction, Tripp placed

several (recorded) calls to Carrolton and told Carrolton that he

would   return   to    Massachusetts        for   more    money    and   then     meet

Carrolton and Green in Florida to complete the transaction as

planned.

           On May 7, 2009, at approximately 7:30 p.m., Tripp once

again called Carrolton, to finalize the plans for the drug deal.

Shortly thereafter, Carrolton and Green arrived at a Holiday Inn

Express in Fort Lauderdale, where the DEA agents had arranged for

Tripp to rent a room.           When Carrolton and Green (who arrived

separately) knocked on Tripp’s hotel room door, the DEA agents

opened the door and identified themselves.                   Green ran down the

hallway, but the agents stopped him and arrested him.                    The agents

also arrested Carrolton.

           At the time of the arrests, the DEA agents seized a cell

phone, backpack, and two bags of pills from Carrolton (containing

748 30-milligram oxycodone pills and 442 80-milligram oxycodone

pills).    Carrolton        later    testified    at     trial    that   “Twin”    had


                                        -4-
supplied some of those pills and that the rest were from Green.

The agents also seized two cell phones from Green: a black MetroPCS

Samsung phone and a Blackberry device.

           Two weeks after Green’s arrest, on May 21, 2009, DEA

Special Agent Carl Rideout, by then back in Massachusetts, removed

the back outside casing and battery from each of Green’s cell

phones and retrieved the International Mobile Subscriber Identity

(IMSI) number from each.1      Agent Rideout did not have a warrant.

According to the government, the “DEA agents used the IMSI numbers

to obtain toll and subscriber information (including the telephone

numbers) for the cellular telephones.         Agents learned, among other

things, that the telephone number associated with Green’s MetroPCS

black Samsung cellular telephone was (954) 245-2759.”

           In June 2009, Green, Carrolton, Tripp, and others were

charged with conspiring to possess with intent to distribute and to

distribute   oxycodone,   a   Schedule   II    controlled    substance,   in

violation of 21 U.S.C. § 846.       On March 31, 2010, Green filed a

motion to suppress the cell phones and all evidence obtained from

them, and on October 15, 2010, the district court heard oral

argument on that motion.      Shortly thereafter, on November 1, 2010,

Agent    Rideout   obtained   consent    from    Carrolton    to   activate


     1
       The district court described an IMSI number as a “unique
identifying number[] assigned to the computer chip[] installed on”
a cell phone. United States v. Green, No. 09–10183–GAO, 2011 WL
86681, at *2 (D. Mass. Jan. 11, 2011). The number is also printed
on the inside of the phone itself.

                                   -5-
Carrolton’s cell phone (seized from him at the scene) and retrieve

Green’s number from the phone’s electronic address book, listed

under the name “JSTN.”    That number matched the one that the DEA

had obtained using Green’s IMSI number.             That same day, the

government filed a supplemental response to Green’s motion to

suppress, arguing that the “inevitable discovery” doctrine applied,

see Nix v. Williams, 467 U.S. 431, 446–47 (1984), because the DEA

would have obtained Green’s phone number through the consensual

search of Carrolton’s phone and then, using that number, would have

subpoenaed   Green’s   toll   records.2     On   January   11,   2011,   the

district court denied Green’s motion to suppress, finding that the

retrieval of his IMSI number did not constitute a “search” within

the meaning of the Fourth Amendment.        See United States v. Green,

No. 09–10183–GAO, 2011 WL 86681, at *3-4 (D. Mass. Jan. 11, 2011).

          At trial, Carrolton and Tripp testified against Green, as

did a man named William Conda, who had obtained oxycodone from

Green in the past and who introduced Green to Carrolton.           After a

four-day trial, the jury convicted Green.            The district court

imposed a below-guideline sentence of 210 months in prison and

three years of supervised release.        This appeal followed.




     2
       Toll records, which a telephone company compiles, detail,
among other things, the phone numbers a subscriber has called and
received calls from in a given month.

                                   -6-
                                II. Analysis

            Green raises four claims on appeal.            First, he argues

that the district court should have granted his motion to suppress,

because the DEA agents’ retrieval of his IMSI number from his cell

phone constituted a Fourth Amendment search.           Second, he contends

that the district court violated Federal Rules of Evidence 403 and

404(b) by admitting the testimony of William Conda, because Conda

discussed Green’s prior bad acts that fell outside the time period

of the charged conspiracy. Third, Green challenges the sufficiency

of the evidence against him.          Fourth, he urges us to find clear

error in the district court’s drug quantity calculation.                  We

address each claim in turn.

A.   The motion to suppress

            In the typical case in which a defendant challenges the

denial of a motion to suppress, we review the district court’s

factual findings for clear error and its legal conclusions de novo.

United States v. Symonevich, 688 F.3d 12, 18 (1st Cir. 2012).

Here,    however,   we   need   not   delve   into   the   district   court’s

decision, because we find that there was ample evidence to convict

Green even without the information that the DEA agents obtained

from his cell phone after his arrest.3


     3
       Though Green argued in his brief on appeal that the DEA
agents did not have probable cause to arrest him, and thus that his
cell phones were not seized incident to a lawful arrest, he
conceded at oral argument that what occurred on May 7, 2009 was
indeed an arrest, supported by probable cause. See United States

                                      -7-
          The two cell phones seized from Green at the time of his

arrest were a black MetroPCS Samsung phone and a BlackBerry device.

Two weeks later, after returning to Massachusetts, Agent Rideout

opened the back of each phone, removed the battery, and obtained

each phone’s IMSI number.   The IMSI number of the Samsung phone was

visible on the phone after the battery was removed, and the IMSI

number of the Blackberry phone was on a card inserted into a slot

where the battery had been. Because the government does not appear

to have introduced any evidence at trial that it acquired using the

Blackberry’s IMSI number, we focus on the retrieval of the IMSI

number from the Samsung device.       The DEA agents used that IMSI

number to determine that (954) 245-2759 was the phone number

associated with the phone, to obtain Green’s toll records from

MetroPCS, and to obtain what the government has described as other

“subscriber information.”    The government’s brief does not make

clear what that other subscriber information included, nor has

either party provided us with the trial exhibit that might answer



v. Robinson, 414 U.S. 218, 235 (1973) (“A custodial arrest of a
suspect based on probable cause is a reasonable intrusion under the
Fourth Amendment; that intrusion being lawful, a search incident to
the arrest requires no additional justification.”). In any event,
even if Green had not conceded the point, we would have found that
the DEA agents relied on “reasonably trustworthy facts and
circumstances” and had “information upon which a reasonably prudent
person would believe the suspect had committed or was committing a
crime” when they arrested Green. United States v. Young, 105 F.3d
1, 6 (1st Cir. 1997). The seizure of Green’s cell phones therefore
did not violate the Fourth Amendment. See Robinson, 414 U.S. at
235.

                                -8-
that       question.     When    asked,     at    oral   argument,   exactly      what

information can be gleaned about a subscriber using his IMSI

number, neither party was able to provide an answer.

               The question Green raises -- whether the DEA agents’

retrieval of his IMSI number constituted a search within the

meaning of the Fourth Amendment4 -- is not, in our view, an easy

one.       It implicates an important and developing area of Fourth

Amendment       law:    the   extent   of    the    privacy    interest    that     an

individual has in his cell phone and cellular communications. See,

e.g., United States v. Flores-Lopez, 670 F.3d 803 (7th Cir. 2012);

United States v. Finley, 477 F.3d 250, 258-60 (5th Cir. 2007); cf.

United States v. Jones, 132 S. Ct. 945, 957 (2012) (Sotomayor, J.,

concurring).       But we find this case to be the wrong vehicle for

exploring       those    novel    issues,        both    because   the   record    is

insufficiently developed and because, even assuming that a Fourth

Amendment search occurred here, any error was harmless.


       4
       Green also argues that, if a Fourth Amendment search did
occur here, it was not authorized by the search-incident-to-arrest
exception, see Robinson, 414 U.S. at 235, given the two-week delay
between the seizure of his cell phone and the retrieval of his IMSI
number. It is worth noting, however, that the government would
bear the burden of invoking any exception to the warrant
requirement, see Coolidge v. New Hampshire, 403 U.S. 443, 455
(1971), and it has not argued in its brief on appeal that the
search-incident-to-arrest exception applies here. The government
claims only that the retrieval of Green’s IMSI number did not
constitute a search, because an individual does not have a
reasonable expectation of privacy either in his IMSI number, which
is shared with the telephone company, or in the inside casing of
his cell phone.    See Katz v. United States, 389 U.S. 347, 361
(1967) (Harlan, J., concurring).

                                          -9-
          The admission of evidence obtained in violation of the

Fourth Amendment is harmless if the government can “prove beyond a

reasonable doubt that the error complained of did not contribute to

the verdict obtained.”    Chapman v. California, 386 U.S. 18, 24

(1967); see also United States v. Salimonu, 182 F.3d 63, 71 (1st

Cir. 1999).     The government urges us to apply a more lenient

standard, claiming that the improper admission of evidence is

harmless if it is “highly probable that the error did not influence

the verdict.”    United States v. Flores-de-Jesús, 569 F.3d 8, 27

(1st Cir. 2009) (citation and internal quotation marks omitted).

But, as we recently reiterated, “[t]here are two barometers for

measuring harmless error in a criminal case,” and the stricter

harmless-beyond-a-reasonable-doubt standard applies “to issues of

constitutional dimension,” like the one presented here.      United

States v. Sasso, 695 F.3d 25, 29 (1st Cir. 2012).   Despite the fact

that the government has articulated the wrong standard, however, it

has satisfied the correct one.

          The government maintains, and Green does not dispute,

that if the district court had granted Green’s motion to suppress,

the only evidence that would not have been admitted at trial was

that the particular Samsung cell phone that the agents seized from

him on May 7, 2009 was assigned telephone number (954) 245-2759.

Though the DEA agents did also obtain Green’s toll records using

his IMSI number, the government apparently did not use those


                                 -10-
records at trial.    The government submitted a chart summarizing

Carrolton’s telephone contacts with Green, but that chart was based

entirely on Carrolton’s toll records, obtained with his consent.

           The other piece of evidence that the DEA agents obtained

using Green’s IMSI number was that his telephone number was (954)

245-2759, but that evidence would still have come in at trial,

through   Carrolton’s   testimony   and   information   obtained   from

Carrolton’s phone with his consent.5         Perhaps more importantly,

Green stipulated at trial that (954) 245-2759 was “the mobile

telephone number assigned to a telephone used by Justin Green.”

           Furthermore, there was a great deal of other evidence

connecting Green to the conspiracy. That evidence, discussed above

and at more length below, included the trial testimony of co-

conspirators   Carrolton    and     Tripp,    the   intercepted    wire

communications between and among Green’s co-conspirators, the fact

that Green arrived at the Holiday Inn Express on May 7, 2009 for



     5
       This included Carrolton’s toll records and the fact that his
cell phone address book listed number (954) 245-2759 under the name
“JSTN.” The government suggests that the evidence obtained using
Carrolton’s cell phone thus provided an “independent source” for
the information contained in Green’s toll records, see Murray v.
United States, 487 U.S. 533, 537 (1988), or that the DEA would have
“inevitably discovered” those toll records by issuing a subpoena to
MetroPCS once Carrolton gave the agents Green’s cell phone number,
see Nix, 467 U.S. at 446–47. However, the district court record
indicates that the Samsung phone was a prepaid device and that the
MetroPCS account did not reflect Green’s own name as the
subscriber. Thus, as we understand it, only Green’s IMSI number
allowed the government to definitively link Green to the specific
Samsung phone seized from him on May 7, 2009.

                                  -11-
the expected drug transaction, and the fact that Green fled when

the DEA agents confronted him.

            We cannot imagine that the jury would have rendered a

different verdict in the absence of the one, relatively minor,

piece of evidence derived exclusively from the retrieval of Green’s

IMSI number: namely, that the particular phone he was carrying on

the day     he    was    arrested    was     assigned    telephone   number    (954)

245-2759.        We therefore find beyond a reasonable doubt that any

error here did not contribute to the verdict, see Chapman, 386 U.S.

at 24, and we leave the Fourth Amendment question for another day.

B.    The testimony of William Conda

            Green’s second claim is that the district court should

not have admitted the testimony of William Conda, who had prior

drug dealings with Green leading up to Green’s participation in the

conspiracy,       because      Conda’s     testimony     concerned    events   that

occurred before the time period alleged in the indictment and thus

implicated Green’s “prior bad acts” under Federal Rule of Evidence

404(b).     Green also contends that the testimony was unfairly

prejudicial.       See Fed. R. Evid. 403.         We review Green’s preserved

evidentiary challenge for abuse of discretion.                    United States v.

Mare, 668 F.3d 35, 38 (1st Cir. 2012).

            The indictment in this case alleged that the conspiracy

to distribute oxycodone took place “[b]eginning on an unknown date

but   at   least    by    in    or   about    October,    2008,    and   continuing


                                           -12-
thereafter until in or about May, 2009.” Conda testified to events

that seem to have occurred from October 2004 through 2006 or 2007,

arguably      before      the   time   period    explicitly     alleged    in     the

indictment.6        The essence of Conda’s testimony was that: a man

named Bill introduced him to Green; Conda obtained oxycodone pills

from Green; Conda met Carrolton through work in 2006 and began

taking oxycodone pills with Carrolton after work; Conda acted as a

middleman by obtaining pills for himself and Carrolton from Green;

and Conda eventually introduced Carrolton to Green as his source

for oxycodone.

              Under Rule 404(b), “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order

to   show    that    on    a    particular    occasion   the    person    acted    in

accordance with the character,” but it “may be admissible for

another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack

of accident.”        Fed. R. Evid. 404(b).          “The prohibition against

‘other      acts’   evidence      typically     refers   to    evidence   that    is

extrinsic to the crime charged and introduced for the purpose of

showing propensity.”            United States v. Gobbi, 471 F.3d 302, 311

(1st Cir. 2006).          The district court found that Conda’s testimony



      6
       We say “arguably” because the indictment did include the
“[b]eginning on an unknown date” language, but the government has
not invoked that language to argue that the acts about which Conda
testified fell within the time frame of the indictment.

                                        -13-
did not implicate Rule 404(b), because it was, in the court’s

words, “evidence tending to establish the charged conspiracy.” See

United States v. Villarman-Oviedo, 325 F.3d 1, 11 (1st Cir. 2003)

(holding that where evidence is not of “other crimes, wrongs, or

acts” but is intrinsic to the crime charged, “Rule 404(b) is really

not implicated at all”).

           We can bypass the question of whether the “other acts” at

issue here were intrinsic or extrinsic.             They were, in any event,

admissible under Rule 404(b), so any error was harmless.                   We have

repeatedly held that, in a conspiracy case, “evidence of other bad

acts . . . can be admitted to explain the background, formation,

and   development       of    the    illegal      relationship,        and,     more

specifically,    to    help   the jury      understand    the    basis    for   the

co-conspirators’ relationship of mutual trust.”                 United States v.

Escobar-de Jesus, 187 F.3d 148, 169 (1st Cir. 1999) (internal

citations omitted); see also United States v. Balthazard, 360 F.3d
309, 317-18 (1st Cir. 2004) (finding evidence of a drug transaction

admissible     where    the   government        failed   to    prove     that   the

transaction occurred during the time frame of the conspiracy,

because   it   was     evidence     of   the    “background,     formation,     and

development of the illegal relationship” (citation and internal

quotation marks omitted)).           Green has articulated no reason why

that rule should not apply to Conda’s testimony.




                                         -14-
            Even   if    evidence    is   admissible   under   Rule     404(b),

however, the district court must exclude it “if its probative value

is substantially outweighed” by a “danger of unfair prejudice.”

Fed. R. Evid. 403; see also United States v. Varoudakis, 233 F.3d
113, 121 (1st Cir. 2000) (“Prior bad act evidence that surmounts

the bar of Rule 404(b) may still be inadmissible under Rule 403.”).

Green’s Rule 403 claim is that Conda’s testimony was unfairly

prejudicial because it “paint[ed] [Green] as an oxycodone dealer,

with such proclivities.”          But there was ample other evidence from

which the jury could reasonably have concluded that Green was,

indeed, an oxycodone dealer, and we thus fail to see how Conda’s

testimony   had any      “undue    tendency   to   suggest   decision    on   an

improper basis.”        Fed. R. Evid. 403 advisory committee’s note.

This is not the kind of rare and “extraordinarily compelling” case

in which we would “reverse a district court’s on-the-spot judgment

concerning the relative weighing of probative value and unfair

effect.”    United States v. Li, 206 F.3d 78, 84-85 (1st Cir. 2000)

(citation and internal quotation marks omitted).               There was no

abuse of discretion.       See Mare, 668 F.3d at 38.

C. The sufficiency of the evidence

            Green’s third claim is that the district court erred in

denying his motion for judgment of acquittal.          See Fed. R. Crim. P.

29.   He argues, as he did before the district court, that the

evidence was insufficient to establish that he was a member of the


                                      -15-
charged conspiracy and instead proved only that he was part of a

buyer-seller relationship with Tripp and Carrolton.    He emphasizes

that he was never captured on a wiretap or observed by law

enforcement until the day of his arrest, that Tripp was unable to

pick him out of a lineup, that he had no drugs on him when he

arrived at the Holiday Inn Express, and that at least one other

dealer, “Twin,” was supplying many of the oxycodone pills for the

distribution conspiracy.    We review Green’s challenge to the

sufficiency of the evidence de novo, considering that evidence in

the light most favorable to the verdict.    Symonevich, 688 F.3d at

23.   “A reversal is warranted only where no rational factfinder

could have concluded that the evidence presented at trial, together

with all reasonable inferences, established each element of the

crime beyond a reasonable doubt.”     Id.

          To support its conspiracy charge against Green, the

government was required to prove beyond a reasonable doubt that:

(1) a conspiracy existed; (2) Green knew of the conspiracy; and

(3) Green voluntarily participated in the conspiracy.7       United

States v. Díaz, 670 F.3d 332, 347 (1st Cir. 2012).    The government



      7
       In a curious footnote in its brief on appeal, the government
incorrectly claims that it did not have to show that Green had
knowledge of the existence of the conspiracy or that he voluntarily
joined it. Those are two of the three fundamental elements of a
conspiracy charge. See, e.g., United States v. Cortés-Cabán, 691
F.3d 1, 13 (1st Cir. 2012); Symonevich, 688 F.3d at 23; United
States v. Díaz, 670 F.3d 332, 347 (1st Cir. 2012); United States v.
Dellosantos, 649 F.3d 109, 116 (1st Cir. 2011).

                               -16-
could meet that burden with direct or circumstantial evidence. Id.

And while “knowledge of the broader conspiracy’s existence is

critical,” the government did not have to prove that Green had

“knowledge of every other participant, or of the details of the

conspiracy.”   United States v. Franco-Santiago, 681 F.3d 1, 9 (1st

Cir. 2012) (citations and internal quotation marks omitted).   The

evidence against Green was more than sufficient; we recount just

some of it here.

          First, Conda’s testimony detailed the formation of the

conspiracy, describing how Carrolton met, and began obtaining

oxycodone from, Green.

          Second, Tripp testified that, during the time period

charged in the indictment, he repeatedly traveled from New England

to Florida to obtain escalating amounts of oxycodone pills from

Green.   Carrolton acted as the middle man, but Tripp met Green

during those transactions and testified that he was aware that

Green was the source of the oxycodone pills.   Tripp testified that

Green supplied him with “a few hundred” pills of oxycodone at a

time and that, overall, he purchased between 100,000 and 125,000

pills from Green over the course of the conspiracy.     Tripp then

sold about ninety-five percent of the pills to Dimas Almeida, who

was involved in the drug trade in Massachusetts.

          Third, Carrolton testified that somewhere between ninety-

five and ninety-eight percent of the pills that Tripp obtained


                               -17-
through Carrolton came from Green.       Those transactions occurred

about a dozen times between early 2008 and May 2009.         Carrolton

testified that Tripp would fly to Florida to obtain the pills when

the deals involved less than $150,000, but on at least three

occasions, Tripp purchased more than $150,000 worth of pills from

Carrolton and Green and thus drove to Florida in order to be able

to conceal the money.   According to Carrolton, Green set the price

for the pills and was present for the majority of the transactions

with Tripp.

           Fourth, Green arrived at the Holiday Inn Express on May

7, 2009 for what Carrolton and Tripp testified was a planned drug

transaction and fled when the DEA agents identified themselves.

Carrolton’s toll records and the intercepted wire communications

between   Green’s   co-conspirators   provided   further   evidence   of

Green’s participation in the oxycodone distribution ring.

           We have held that “[t]he testimony of a single witness

can be enough to support the government’s case, and even the

uncorroborated testimony of an informant may suffice to establish

the facts underlying a defendant’s conviction.”      United States v.

Meises, 645 F.3d 5, 12 (1st Cir. 2011) (internal citations and

quotation marks omitted).   There was obviously much more than that

in this case.   Green cites United States v. Moran, 984 F.2d 1299

(1st Cir. 1993), for the proposition that a mere buyer-seller

relationship between himself, Tripp, and Carrolton was insufficient


                                -18-
to establish Green’s knowing and voluntary participation in the

conspiracy.    But in Moran, we suggested that “[a] pattern of sales

for   resale   between    the   same    persons,   together   with   details

supplying a context for the relationship, might well support a

finding of conspiracy,” and that is exactly what the evidence

demonstrated here.       Id. at 1303; see also United States v. Rivera-

Ruiz, 244 F.3d 263, 270 (1st Cir. 2001) (“[W]here advanced plans

are made regarding the sale of narcotics in wholesale quantities,

the participants in the transaction may be presumed to know that

they are part of a broader conspiracy.” (quoting United States v.

Harris, 8 F.3d 943, 946 (2d Cir. 1993))).          A jury could reasonably

have concluded that Green participated in the charged conspiracy.

See Symonevich, 688 F.3d at 23.

D.    The drug quantity calculation

            Green’s final claim is that the district court erred in

calculating the drug quantity attributable to him as a result of

his participation in the conspiracy.8         Where, as here, a district

court’s drug quantity determination is fact-based, we review for

clear error.   United States v. Bernier, 660 F.3d 543, 545 (1st Cir.

2011).



      8
       As part of his original appeal, Green also challenged the
district court’s calculation of his criminal history category,
which included two points for a Florida state conviction for which
Green then had an appeal pending. On July 27, 2012, after the
conviction was affirmed on appeal, Green filed a notice of mooted
issue with this court.

                                       -19-
           The presentence report (PSR), using the trial testimony

of Carrolton and Tripp, held Green responsible for distributing at

least 100,000 oxycodone tablets.   That amounted to 3,000 grams of

actual oxycodone, with a marijuana equivalency of 20,100 kilograms

and a resulting base offense level (BOL) of 36.       See U.S.S.G.

§ 2D1.1.   In his objections to the PSR and at sentencing, Green

urged the district court to reduce the amount to 748 30-milligram

pills and 442 80-milligram pills -- the number of pills confiscated

from Carrolton at the Holiday Inn Express on May 7, 2009 -- which

would have resulted in a BOL of 32.     The court found the PSR’s

calculation to be a “reasoned approximation” and, indeed, “a

conservative one . . . with assumptions in a couple of instances in

the defendant’s favor.”   We agree.

           Tripp testified that he purchased between 100,000 and

125,000 pills from Green over the course of the conspiracy.    The

PSR used the lower number and assumed that all of those were 30-

milligram pills, when in fact Tripp testified that Green also

supplied 80-milligram pills.   Green claims that there were other

suppliers, but the only other supplier referenced was “Twin,” and

Carrolton testified that somewhere between ninety-five and ninety-

eight percent of the pills that Tripp obtained through Carrolton

came from Green.   We have held that a district court, in making a

drug quantity determination, can “rely solely on the testimony of

cooperating government witnesses, provided such testimony exhibits


                               -20-
some indicia of reliability or support from the record.”     United

States v. Valdivia, 680 F.3d 33, 53 (1st Cir. 2012); see also

United States v. Rivera-Calderón, 578 F.3d 78, 100 (1st Cir. 2009).

Green has not challenged the drug quantity determination on the

ground that his co-conspirators’ testimony lacked adequate indicia

of reliability.   There was no clear error.   See Bernier, 660 F.3d

at 545.

                          III. Conclusion

          For the foregoing reasons, we affirm.




                               -21-